Per Curiam.
Residence with or without cultivation, or cultivation with or without residence, stamps a new character on the tract; but when does residence or cultivation begin ? It was said in Campbell v. Wilson, (1 Watts 144), to begin at the moment of entry. A tract ceases to be unseated as soon as it is actually occupied with a view to permanent use as the property of the occupant. The settlement of an improver, which includes residence, begins with the first stroke of the axe; and it would be strange if a tract settled for purposes of title, might be deemed unseated for purposes of taxation. It is enough that the occupant holds himself to the world as the owner, and as such personally chargeable for the taxes. The direction, therefore, was entirely proper; and it is immaterial to inquire whether the prior treasurer’s deed, pursuant to an adverse commissioner’s sale, were properly admitted; for the plaintiff was concluded without it.
Judgment affirmed.